DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on 01 September 2020 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made NON-FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed 20 December 2019) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 recite, “from only biodegradable material” which is confusing since the method requires a mold, a pressure device, and a heater and it is unclear how these required materials would be biodegradable. If it is applicant intention for only the multi-ring holder to be biodegradable applicant is advised to construct the claim with the transitional phrase “consisting of” (see MPEP 2111.03) with respect to the holders ingredients.
Claim 1 recites the water/ingredient ratio as “60kg of the powder, the plant fibers, and the water-repellant chemical” and it is unclear if this means 60kg of each individual ingredient, just 60kg of the powder, or if it is 60kg of the mixture. The ratio is unclear.
Regarding claim 3, it is unclear as to what would be considered a substantial cease of spoilage. 
Regarding claim 12, it is unclear if the recited components correspond to by-product, plant fibers, water-repellent chemical of claim 1 or if the recited components are additional components. Applicant is advised to amend the language to recite, for example, “wherein the beer by-product is barley pulp by-product” or similar language. 
Regarding claim 15, the claim requires a molding time of “between approximately five seconds and approximately two minutes until substantially all moisture is removed from the pulp slurry” and it is unclear if this means “substantially all moisture” will be removed during the recited time frame or if the product remains “until substantially all moisture is removed” even if it takes longer. It is also unclear as to what amount of moisture would be considered “substantially”. 
Claims not specifically addressed are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-7, 9-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. DE 19521687 in view of Jongboom et al. EP1024174 and Taccolini US 2014/0300026.
Regarding claims 1, 5, 6, 7, 14, Mayer discloses a method of producing edible biodegradable packaging materials by dehydrating beer by-products to produce a dried pulp, grinding the dried pulp into a powder, forming pulp slurry comprising plant fibers and an environment-friendly, water-repellent chemical, and molding the mass into a desired product by injection molding with pressure and heat. 
[0002] “spent grains are residues that arise during the wort preparation in beer production.” 
[0014] What is particularly advantageous about the process is that the spent grains as well as the majority of the filter media and filter aids containing kieselguhr from the food industry are produced as pollutant-free natural residues and can therefore be used without restriction as starting materials for biodegradable packaging materials, packaging materials and packaging aids.
[0015] The biodegradable packaging materials, packaging materials and packaging aids made using grains can be used as animal feed, as fuel or as compost after rotting.
[0017] The biodegradable packaging materials, packaging materials and packaging aids can be produced, for example, from grains, filter aids or filter aids containing kieselguhr, from a combination of these residues or using other additives.
[0018] Additives can be, for example: cereal straw, flax straw, hemp straw, miscanthus grass, plants, sugar beet pulp, wood chips and pulp, jute, sisal and coconut fibers, sunflower, linseed, rape, mustard, soy, cottonseed and Rapeseed meal, de-oiled sunflower kernels, de-oiled linseed, peanut, palm kernel, rape, mustard, soy, cottonseed and rapeseed meal, peel of sunflower kernels, citrus and fruit pomace, waste and residues from canned fruit and vegetable production, such as fruit peel, kernels and stalks, vegetable pods, leaves, stalks, roots and pods, grain and rice husks, cocoa pods as well as waste and residues from coffee, coffee substitutes, malt coffee and tea processing.
[0020] The following substances can be used as adhesives and binders, for example: cellulose ethers, water glass, starch, dextrin, casein and caseinate adhesives, ligninsulphonates (salts of ligninsulphonic acid), glutin, gelatine, alginates, shellac, bitumen and waxes, bone, skin and isinglass and blood albumates.
[0021] The production of biodegradable packaging materials, packaging materials or packaging aids can be done, for example, by extrusion processes, thermal processes or pressing processes or combinations of these processes and injection molding and transfer molding processes are carried out. The temperature and pressure in these processes are approximately between 30 and 200 ° C. and between 50 and 1000 bar.
[0022] In the production of the degradable packaging materials, packaging materials and packaging aids, the spent grains, filter aids and filter aids and additives containing kieselguhr are crushed and mixed with the addition of adhesives and binders to form a powdery to pulpy mass.
[0023] The comminution is preferably carried out by means of a cutting mill or impact mill. The material shredded in this way should have a size of 2 to 20 mm. The water content of the substance mixture should not exceed 20%. The spent grains, filter materials, filter aids containing kieselguhr and additives must be dehydrated and dried in accordance with the proportion of the substance used.
[0024] The powdery to pulpy mass can be processed directly into packaging material, packaging or packaging aids or pelletized into granules, which can be stored and processed at a later point in time.
[0026] “The biodegradable packaging materials, packaging materials and auxiliary packaging materials can be used, for example, as sheets, molded parts, containers or chips”.

It is of note that Mayer discloses the mixture as a “pulpy mass” and does not expressly recite “slurry”; however, given that “pulpy mass” is said to be processed by “injection molding” and only taught to be harden after molding [0026] the “pulpy mass” would be considered a “slurry” as required by the present invention.
While Mayer teaches “the water content of the substance mixture should not exceed 20%” [0023], Mayer does not expressly disclose the addition of water.
Jongboom discloses biodegradable molded articles produced from spent grains wherein spent grains, natural (plant) fibers, environment-friendly, water-repellent chemical, and water are formed into a slurry before injection molding [0004-0008]. Jongboom teaches “water alone can be sufficient” [0005] in forming the desired pre-molded mixture [0005] and that the amount of water will vary and depend on the content of other ingredients but the moisture content should be 
Mayer does not specifically disclose the packaging materials/ auxiliary packaging materials as a multi-ring can holder. 
Taccolini discloses a method for manufacturing a biodegradable beverage container for transporting multiple cans shaped to grip the top portion of a can (multi-ring can holder) [0064], comprising: forming a pulp slurry of molded pulp/fibers plant fibers [0054, 0065], an environment-friendly, water-repellent chemical (AKD) [0020-21, 0073]. Taccolini teaches, “there is a trend towards sustainable packaging which is intended to reduce the environmental impact and ecological footprint of packaging for consumer goods….[t]he use of less material in manufacturing of packaging, even biodegradable packaging is also of increasing importance for many retailers…There is an ever increasing pressure to become `green`, with many large chains committed to finding ways to reduce or even eliminate waste. Clearly, a cardboard or molded fiber beverage container which grasps or grabs beverage or liquid containers at a top portion thereof so that less material is used in manufacture and is biodegradable but maintains integrity and rigidity in use is needed.” [0007-10]. Further, [0110] “When the biodegradable beverage carrier is empty, it can be discarded for recycling. Alternatively, if the biodegradable beverage container is not collected for recycling but instead is discarded into the environment, the biodegradable beverage carrier will, on contact with sufficient moisture levels and bacteria in the environment as discussed above, begin to degrade. As a result, the biodegradable beverage 
Thus, given the teaching of Taccolini, one would have been motivated to form the biodegradable packaging material of modified Mayer into an environment-friendly, biodegradable multi-ring can holder.  
Regarding claim 2, claim 1 is applied as stated above. As Mayer teaches the spent grains “must be dehydrated and dried” [0020], it would have been obvious to one that the moisture level was extremely low and it would have been within the skill level of one to determine the level of moisture needed.
Regarding claim 4, claim 1 is applied as stated above. Mayer teaches “in the beer brewing process, crushed malt…” [0002] and it is well-known in the art that malted barley is the most common grain used in beer production. Furthermore, Jongboom discloses barley [0003].  
Regarding claim 9, claim 1 is applied as stated above. Modified Mayer teaches the use of a water-repellent chemical (Mayer [0020] “caseinate adhesives, waxes”; Jongboom [0004] “waterproof degradable polyester”) but does not expressly disclose AKD emulsion. Taccolini, teaches the use of (AKD) in the manufacturing of biodegradable multi-ring can holders [0020-21, 0073]. It would have been obvious for one to substitute the known water-repellent chemical of modified Mayer with another known water-repellent chemical, AKD, to obtain predictable results of repelling water (MPEP 2143B).
Regarding claims 10 and 11, claim 1 is applied as stated above. The cited prior art does not expressly disclose the claimed amounts of each component; however, as discussed above, the prior art does teach the amounts of ingredients will vary. Applicant is reminded, “Generally, differences in concentration or temperature will not support the patentability of subject matter In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been within the ambit of one of ordinary skill in the art to determine optimum or workable ranges need to produce a final product having desired characteristic by routine experimentation.  
Regarding claim 12, claim 1 is applied as stated above. Modified Mayer teaches the use of cereal straw (wheat), AKD, barley pulp by-product, and water as previously discussed. While modified Mayer fails to exemplify the presently claimed pulp slurry nor can the claimed pulp slurry be “clearly envisaged” from the prior art as required to meet the standard of anticipation (MPEP 2131.03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the prior art, absent a showing of criticality for the presently claimed pulp slurry, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use cereal straw (wheat), AKD, barley pulp by-product, and filtered (or non-filtered) water which is both disclosed by modified Mayer and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Regarding claim 13, claim 1 is applied as stated above. As previously discussed, modified Mayer teaches forming the claimed slurry, processing the slurry by injection molding and teaches the amount of water will be optimized based on the present components. While the prior art does not expressly disclose the viscosity of the pulpy mixture, it would have been obvious to one to combine the ingredients, especially water (which obviously alters viscosity), in a manner which would produce a mixture having all characteristics, to include viscosity, suitable 
Regarding claim 15, claim 1 is applied as stated above. Modified Mayer teaches forming molded product by placing a slurry into molds and applying heat and pressure (see above discussion). 
Taccolini further discloses wherein the pulp slurry remains in the mold under pressure and heat for some time until substantially all moisture is removed from the pulp slurry. The product is captured in heating forming molds which presses and densifies the molded products for an amount of time, as the final step in preparing the beverage carrier for use, which would require substantially all the moisture being removed from the pulp slurry; paragraph [0069]. 
The prior art does not expressly disclose molding “for between approximately five seconds and approximately two minutes”, however, the time needed to properly mold/harden the pulpy mass in order to produce the desired molded product would have been easily decided by one of ordinary skill in the art. Based on the starting moisture content, the processing temperature and pressure, and the desired moisture content, shape, and structural integrity of the desired final molded product, one of ordinary skill in the art would have easily determined appropriate process time.  
Regarding claim 16, modified Mayer is applied to claim 1 as stated above. Taccolini further discloses a mold in the shape of a six-pack ring (the 6-pack carrier option functions as plastic ring-based carriers (a six-pack ring), after forming the fiber slurry into the 6-pack carrier with a cure-in-mold process (a mold with a six-pack shape); and carrying out a pressure and heat 
Regarding claim 19, the present claim is substantially similar to claim 1 and is therefore rejected as stated above in the rejection of claim 1. While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that any additional method steps of modified Mayer would in fact be excluded from the claims and that such method steps would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Regarding claim 20, claim 19 is applied as stated above. Modified Mayer teaches a pulp mixture of plant fibers, water repellent chemical and ground pulp by-product as previously discussed. The cited prior art does not expressly disclose the claimed amounts of each component; however, as discussed above, the prior art does teach the amounts of ingredients will vary. Applicant is reminded, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Absent a showing of critically, it would have been within the ambit of one of ordinary skill in the art to determine optimum or workable ranges by routine experimentation.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. DE 19521687 in view of Jongboom et al. EP1024174 and Taccolini US 2014/0300026 and in further view of Chambers CA 2101414.
Regarding claim 3, claim 2 is applied as stated above. Modified Mayer does not disclose wherein the beer by-product is dried within approximately twenty-four hours after producing the beer to substantially cease spoliation. 
Chambers, being in the relevant field of processing barley spent grains, discloses wherein the beer by-product is dried within approximately twenty-four hours after producing the beer to substantially cease spoliation (in order to avoid oxidation of the product to a rancid state (spoliation) the drying process should begin within 4 hours, preferably within 2 hours from the exit of barley spent grain from the beer brewing process; page 3, last paragraph; page 5, paragraph 2). As Chambers provides a general teaching of processing spent grains which are to be used in subsequent processes, one would have been motivated to treat the spent grains of modified Mayer by the teaching of Chambers in order to avoid spoilage and maintain the integrity of the spent grain to be utilized in the packaging process.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. DE 19521687 in view of Jongboom et al. EP1024174 and Taccolini US 2014/0300026 and in further view of Happiness Moon, Molded Paper Pulp (http://www.paperpulp-tableware.com/molded-paper-pulp.html).
Regarding claim 8, claim 1 is applied as stated above. Modified Mayer does not expressly disclose an environment-friendly oil-repellent chemical. 
Happiness Moon teaches that biodegradable, molded pulp containers, made from pulp and vegetable fiber comprise FDA tested food-grade oil and water repellent and decompose fully (paragraphs 1-3). One of ordinary skill in the art would have been motivated to modify the biodegradable multiple can holder of modified Mayer by adding a FDA tested food-grade oil and water repellent, as taught by Happiness Moon to protect the integrity and rigidity of the holder while in use and which would allow the biodegradable holder to fully decompose when disposed. 
Regarding 18, claim 1 is applied as stated above. Modified Mayer does not expressly disclose wherein the six pack rings are disinfected as claimed. However, the step of disinfecting materials which come into contact with items for human consumption would be obvious and common sense to one of ordinary skill in the art in order to destroy harmful bacteria. Furthermore, Happiness Moon teaches adding anti-bacterial agents to biodegradable, molded pulp containers. Thus, it would be obvious to disinfect the biodegradable holder of modified moon.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. DE 19521687 in view of Jongboom et al. EP1024174 and Taccolini US 2014/0300026 and in further view of Moore US 2004/0003573.
Regarding claim 17, modified Mayer is applied to claim 1 as stated above. The prior art does not expressly discloses trimming at least one portion of the at least one six-pack ring. 

 
Response to Arguments
Applicant’s arguments filed 01 September 2020 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mayer et al. DE 19521687 in view of Jongboom et al. EP1024174 and Taccolini US 2014/0300026.
Applicant’s remarks pertaining to Taccolini are noted; however, Taccolini is currently applied as secondary reference for specifically teaching manufacturing a biodegradable multi-ring can holder. 
Chambers is in the relevant field of processing barley spent grains (beer by-product) and provides a general teaching of preventing spoilage of spent grains which are to be used in subsequent processes. One would have been motivated to consider the teaching of Chambers when processing the spent grains of newly applied Mayer, to avoid spoilage of the spent grains before the grains are subjected to the package manufacturing process.
With respect to applicant’s remark of “edible”, newly applied Mayer states, the biodegradable product “can be used as animal feed” [0015].

The commercial success of E6PR’s multi-ring beverage holder is directly attributable to the fact that it is made from recovered/recycled byproducts of the brewing process mixed with plant-based fibers. (Id. at ]f 27). For example, one such client, Escape Craft Brewing, praised E6PR’s rings noting they are “proud to say that all of our can holders are made from recycled ingredients including spent grain.” (Id. at If 28.) Another, Witch’s Hat Brewing Company, specifically tout about their six-pack rings being made “from SPENT GRAIN!!!” (Id.) The E6PR rings have thus enjoyed substantial commercial success because they are made from biodegradable components and specifically from spent grain. (Id). And E6PR’s customers are drawn to its product because of its sustainability. (Id. at If 30.)”

E6PR is internationally recognized for its mission to develop products that reduce waste and help save the planet. In particular, E6PR’s ecofriendly rings have elevated it to international acclaim. E6PR’s rings have won numerous awards, received substantial industry praise, and have garnered international support for E6PR. E6PR’s ecofriendly rings have enjoyed significant industry praise and recognition because, as claimed, they are made from brewing byproduct, biodegradable components, and are edible. For the reasons below, the Examiner’s obviousness rejection is improper.

Applicant clearly states the commercial success is directed to the ecofriendly rings and does not set forth any evidence the commercial success of the product is due to the presently claimed method of manufacturing the product. Therefore, applicant’s showing of commercial success is not persuasive.  
Applicant’s statement of unexpected results is not persuasive in view of modified Mayer which teaches a method of producing molded, edible biodegradable packaging materials by using dehydrated beer by-products and plant fibers (see above). As set forth in the rejection above, Mayer in combination with Jongboom and Taccolini disclose the claimed invention. It is also noted that applicant attributes unexpected result to the portion of cellulose and hemicellulos in the dehydrated beer by-product (Remarks page 22), however, this is not a required by the present claim and is therefore insufficient since the alleged unexpected results are not commensurate in scope with the claimed invention. 

Applicant’s remarks of claim 7, 10-12, and 19 are moot as they do not apply to the rejection of record.
Miranda Declaration (filed 01 Sep 2020) acknowledge and does not overcome the rejection of record. 
Velazquez Declaration (filed 01 Sep 2020) acknowledge and does not overcome the rejection of record. Paragraph 8 state, “It was a significant challenge to develop a suitable mixture of spent grain and plant fibers that contains the appropriate balance of short fibers, long fibers, fiber drainage, and product strength required to produce a functioning molded product” and paragraph 10 states, “It is important to pre-process these raw materials to eliminate as much lignin as possible and maintain the cellulose and hemicellulose”, again, this is not commensurate in scope with the presently claimed invention.  
Furthermore, with respect to paragraph 17, the inventions of Mayer (yr.1995) and Jongboom (yr. 2000) clearly refutes the statement, “Prior to July 13, 2016, there was interest in the molded fiber industry for biodegradable products, but not products made entirely of biodegradable materials or edible products. olded fiber products, even environmentally-friendly 
Ochoa Declaration (filed 01 Sep 2020) acknowledge and does not overcome the rejection of record.  Paragraph 5 states, “E6PR’s ecofriendly rings have enjoyed significant industry praise and recognition as an industry-leading and industry-changing product. The ecofriendly rings have experienced this industry praise because they are made from brewing byproduct, biodegradable components, and are edible” and Paragraph 35 states, “These few examples demonstrate that E6PR’s rings have gained commercial success because they are wildlife edible.” However, both are directed to the actual product and not the claimed invention. As stated in MPEP 716.03, evidence of commercial success must be commensurate in scope with the claims, i.e., “the commercial success must be due to claimed features, and not due to unclaimed features. Joy Technologies Inc. v. Manbeck, 751 F. Supp. 225, 229, 17 USPQ2d 1257, 1260 (D.D.C. 1990) (MPEP 716.03(a)).”  The presently claimed features are: “a method for manufacturing an edible multi-ring can holder from only biodegradable materials, comprising: dehydrating beer by-product to produce a dried pulp; grinding the dried pulp into a powder; forming a pulp slurry by adding the powder into a mixture comprising: plant fibers; an environment-friendly, water-repellent chemical; and water, a water-to-other ingredient ratio being approximately 1000 liters of water to approximately 60 kg of the powder, the plant fibers, and the water-repellent chemical; injecting the pulp slurry into a mold having an interior cavity in the shape of at least one multi-ring can holder: and applying pressure and heat to the mold containing the pulp slurry to produce at least one edible multi-ring can holder from only biodegradable materials.”
The statements of “E6PR’s ecofriendly rings have enjoyed significant industry praise” and “commercial success because they are wildlife edible” does not establish a nexus between the presently claimed method and applicant’s submitted “evidence” of commercial success given that it has not been determined that the alleged industry praise /commercial success is directly derived from the claimed method invention. Thus, Ochoa Declaration is not persuasive in overcoming the rejection of record.
Moreover, after weighing the facts alleged in the affidavits along with the facts of the prima facia case set forth above, there is a stronger case of obviousness. Modified Mayer clearly establishes a stronger case of obviousness as it teaches biodegradable packaging made from beer brewing by-product and thus encompasses the presently claimed invention. While applicant has provided evidence of commercial success and industry praise, applicant’s evidence does not overcome the strong prima facia case of obviousness (MPEP 716.01(d)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799